Beatty, C. J., concurring.
— A person charged with a criminal offense has a right to a speedy trial, in order that if innocent he may go free. To detain him in custody, or to compel him bv the exaction of bail to dance attendance upon a court while his trial is arbitrarily postponed without his consent, is not only a wrong and injustice to him, but is a detriment to the public. The design of the statute, quoted in the opinion of the court, is. to prevent these evils. The effect of that opinion, *103however, coupled with other decisions in similar cases, is to deprive the statute of its intended operation—so far, at least, as its enforcement by this court is concerned — and to pervert it to a use wholly foreign and inimical to its purpose. In effect, it has been held that, no matter how unjustifiably the right secured by the statute has been disregarded by the superior court, the party injured has no remedy except by an appeal to this court, and this obviously is no remedy at all for an innocent man whose trial has been unreasonably delayed, because upon his acquittal he has nothing to appeal from. The only persons who can appeal are those who have been found guilty, and they, if their convictions are otherwise illegal, have no occasion to resort to this statute for their deliverance. The only person? therefore, who can secure its benefits through the intervention of this court is one who stands convicted under a judgment in all other respects free from error, or in other words, one who is actually guilty of the crime charged against him. (People v. Morino, 85 Cal. 515.)
It is very safe to say that the legislature would never have enacted such a law if this were the only case in which it could be made effective. The truth is, the law was enacted like all similar provisions relating to criminal procedure, for the benefit of the innocent—and not for the sake of screening the guilty. It is true, with respect to this, as with respect to all rules of procedure deemed necessary for the security of innocent men unjustly accused; guilty men also — being deemed innocent until proved guilty — may take advantage of them, but it is a most extraordinary result that for the wanton and deliberate violation of this rule, an innocent man has no remedy, while one justly convicted of a crime may by means of it evade the penalty. To me it seems there must be a mistake somewhere in the decisions that lead to such a result, and I think the mistake consists either in holding that the injured party cannot resort to a mandamus, as this opinion holds, or, in holding that he cannot resort to habeas corpus, as was held upon a former proceeding by this petitioner. (December 12, 1892.)
If an innocent man who is kept in jail month alter monih, while his trial is arbitrarily postponed, cannot resort to this court for relief, either by habeas corpus or by mandamus, I *104know of no other remedy he has. Appeal, as above stated, is no remedy, for he cannot appeal until after a trial, and the refusal to bring him to trial is the very wrong of which he complains, and, moreover, being innocent, it is to be presumed lie will be acquitted if he ever is brought to trial, and that he will have nothing to appeal from.
I cannot bring myself to admit that for such a wrong there is no remedy, and consequently I feel satisfied that either habeas coi-pus or mandamus must lie. In either case, however, I concede that the petitioner ought not- to be discharged unless it should appear that the superior court had abused its discretion in postponing the trial.
In this case I think there were some 'circumstances in addition to those mentioned in the above opinion, more especially the facts, that the petitioner was on bail; that he was in nó wise harmed by the delay, and that material witnesses for the prosecution could not be found — upon which the court could, without an abuse of its discretion, hold that there was cause for the delay in proceeding against the petitioner.
On this ground I concur in the. judgment.